In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, entered September 30, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Queens County, rendered October 2, 1959 on his plea of guilty, convicting him of attempted burglary in the third degree, and sentencing him (o a term of 2% to 10 years. Order reversed on the law and the facts and proceeding remitted to the Supreme Court, Queens County, Criminal Term, for a hearing on the issue of whether defendant’s plea of guilty was induced either by coercion, fraud or a promise by the Assistant District Attorney that he would receive a sentence of 2% to 5 years instead of the sentence actually imposed. On the facts presented in this record, a hearing is required. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.